United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit              November 18, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 04-21007




                         SANDRA F. McKINNEY

                                              Plaintiff - Appellant


                               VERSUS


                            PFIZER, INC.

                                               Defendant - Appellee




            Appeal from the United States District Court
             For the Southern District of Texas, Houston
                             4:03-CV-4988


Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

      The judgment of the district court is affirmed essentially for

the reasons stated in its careful Memorandum and Order of November,

12, 2004.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.